Name: Regulation (EU) NoÃ 255/2014 of the European Parliament and of the Council of 26Ã February 2014 amending Council Regulations (EC) NoÃ 2008/97, (EC) NoÃ 779/98 and (EC) NoÃ 1506/98 in the field of imports of olive oil and other agricultural products from Turkey, as regards the delegated and implementing powers to be conferred on the Commission
 Type: Regulation
 Subject Matter: political framework;  trade policy;  international trade;  trade;  executive power and public service;  Europe
 Date Published: nan

 20.3.2014 EN Official Journal of the European Union L 84/57 REGULATION (EU) No 255/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 26 February 2014 amending Council Regulations (EC) No 2008/97, (EC) No 779/98 and (EC) No 1506/98 in the field of imports of olive oil and other agricultural products from Turkey, as regards the delegated and implementing powers to be conferred on the Commission THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Council Regulation (EC) No 2008/97 (2) confers powers on the Commission allowing it to adopt detailed rules for the application of the special arrangements for imports of olive oil and other agricultural products originating in Turkey. It also confers powers on the Commission to adopt adjustments to that Regulation, should the special arrangements provided for in the relevant Association Agreement be amended. (2) Council Regulation (EC) No 779/98 (3) confers powers on the Commission allowing it to adopt special detailed rules for the application of the import regime for products listed in Annex I to the Treaty on the Functioning of the European Union (TFEU), which originate in Turkey and which are allowed for import into the Union under the conditions laid down in Decision No 1/98 of the EC-Turkey Association Council (4). (3) Council Regulation (EC) No 1506/98 (5) confers powers on the Commission allowing it to repeal the suspension measures referred to in that Regulation, once the barriers to preferential exports from the Union to Turkeyhave been lifted. (4) As a consequence of the entry into force of the Treaty of Lisbon, the powers conferred on the Commission under Regulations (EC) No 2008/97, (EC) No 779/98 and (EC) No 1506/98 should be aligned to Articles 290 and 291 TFEU. (5) In order to supplement or amend certain non-essential elements of Regulation (EC) No 2008/97, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amendments to that Regulation which are necessary where the present conditions of the special arrangements provided for in the Association Agreement are amended, in particular as regards the amounts, or where a new agreement is concluded. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (6) In order to ensure uniform conditions for the implementation of Regulations (EC) No 2008/97, (EC) No 779/98 and (EC) No 1506/98, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (6). (7) Regulations (EC) No 2008/97, (EC) No 779/98 and (EC) No 1506/98 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2008/97 is amended as follows: (1) Articles 7 and 8 are replaced by the following: Article 7 The Commission shall, by means of implementing acts, adopt rules necessary for the application of the special import arrangements laid down in this Regulation. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 8b(2). Article 8 In order to comply with international commitments and where the Council has decided to approve the amendments of the present conditions of the special arrangements provided for in the Association Agreement or to conclude a new agreement, the Commission shall be empowered to adopt delegated acts in accordance with Article 8a concerning the resulting amendments to this Regulation.. (2) The following articles are inserted: Article 8a 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 8 shall be conferred on the Commission for a period of five years from 9 April 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 8 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 8 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 8b 1. The Commission shall be assisted by the Committee for the Common Organisation of the Agricultural Markets established by Article 229 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (7). That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (8). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 3. Where the opinion of the committee is to be obtained by written procedure, that procedure shall be terminated without result when, within the time-limit for delivery of the opinion, the chair of the committee so decides or at least a quarter of committee members so request. Article 2 Regulation (EC) No 779/98 is amended as follows: (1) Article 1 is replaced by the following: Article 1 The Commission shall, by means of implementing acts, adopt rules necessary for the application of the import regime for the products listed in Annex I to the Treaty on the Functioning of the European Union which originate in Turkey and which are imported into the Union under the conditions laid down in Decision No 1/98 of the EC-Turkey Association Council. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 2a(2).. (2) The following article is inserted: Article 2a 1. The Commission shall be assisted by the Committee for the Common Organisation of the Agricultural Markets established by Article 229 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (9). That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (10). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 3. Where the opinion of the committee is to be obtained by written procedure, that procedure shall be terminated without result when, within the time-limit for delivery of the opinion, the chair of the committee so decides or at least a quarter of committee members so request. Article 3 Regulation (EC) No 1506/98 is amended as follows: (1) Article 3 is replaced by the following: Article 3 The Commission shall, by means of implementing acts, terminate the suspension measures referred to in Article 2 once the barriers to preferential exports from the Union to Turkeyhave been lifted. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 3a(2).. (2) The following article is inserted: Article 3a 1. The Commission shall be assisted by the Committee for the Common Organisation of the Agricultural Markets established by Article 229 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (11). That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (12). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 3. Where the opinion of the committee is to be obtained by written procedure, that procedure shall be terminated without result when, within the time-limit for delivery of the opinion, the chair of the committee so decides or at least a quarter of committee members so request. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 26 February 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) Position of the European Parliament of 14 January 2014 (not yet published in the Official Journal) and decision of the Council of 17 February 2014. (2) Council Regulation (EC) No 2008/97 of 9 October 1997 laying down certain rules for the application of the special arrangements for imports of olive oil and certain other agricultural products originating in Turkey (OJ L 284, 16.10.1997, p. 17). (3) Council Regulation (EC) No 779/98 of 7 April 1998 on the import into the Community of agricultural products originating in Turkey, repealing Regulation (EEC) No 4115/86 and amending Regulation (EC) No 3010/95 (OJ L 113, 15.4.1998, p. 1). (4) OJ L 86, 20.3.1998, p. 1. (5) Council Regulation (EC) No 1506/98 of 13 July 1998 establishing a concession in the form of a Community tariff quota for Turkeyin 1998 in respect of hazelnuts and suspending certain concessions (OJ L 200, 16.7.1998, p. 1). (6) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (7) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (8) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).. (9) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (10) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).. (11) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (12) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).. Commission Statement on codification The adoption of this Regulation will entail a substantial number of amendments to the acts in question. In order to improve the legibility of the acts concerned, the Commission will propose a codification of the acts as expeditiously as possible once the Regulation is adopted, and at the latest by 30 September 2014. Commission Statement on delegated acts In the context of this Regulation, the Commission recalls the commitment it has taken in paragraph 15 of the Framework Agreement on relations between the European Parliament and the European Commission to provide to the Parliament full information and documentation on its meetings with national experts within the framework of its work on the preparation of delegated acts.